Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-12-2001

United States v. Hodge
Precedential or Non-Precedential:

Docket 00-3296




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"United States v. Hodge" (2001). 2001 Decisions. Paper 127.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/127


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT



                          No. 00-3296



                  UNITED STATES OF AMERICA,

                                    Appellant

                               v.

                          ALEX HODGE



    ON APPEAL FROM THE DISTRICT COURT OF THE VIRGIN ISLANDS

                (Dist. Court No. Crim. 1999/66)
             District Court Judge: Raymond L. Finch



                  Argued on December 7, 2000

Before: MANSMANN and ALITO, Circuit Judges, and FULLAM, Senior District
                             Judge.



                     ORDER AMENDING OPINION



     The opinion filed on April 5, 2001 is amended as follows:

     In the list of counsel for appellant on page 2, "(Argued)" should be
deleted after
the name of Denise A. Hinds and added after the name of Michael A. Rotker.
"Civil
Division" should be replaced by "Criminal Division" in the entry for
Michael A. Rotker.
And the entry for Michael A. Rotker should be placed at the top of the
list of attorneys for
the appellant, while the entry for Denise A. Hinds should be placed at the
bottom of the
list, following the entry for Marc Osborne. The revised list of counsel
for appellant
should then read as follows:

                                     MICHAEL A. ROTKER (Argued)
                                United States Department of Justice
                                Criminal Division
                                601 D Street, N.W.
                                Washington, DC 20530

                                LOUIS M. FISCHER
                                United States Department of Justice
                                Criminal Division
                                P.O. Box 899
                                Ben Franklin Station
                                Washington, DC 20044-0899

                                MARC OSBORNE
                                United States Department of Justice
                                601 D Street, N.W., Suite 6111
                                Washington, DC 20530


DENISE A. HINDS
                                Office of the United States Attorney
                                1108 King Street, Suite 201
                                Christiansted, St. Croix
                                United States Virgin Islands 00802

                                Counsel for Appellant

                       BY THE COURT:

                        /s/Samuel A. Alito
                       Circuit Judge

DATED: June 12, 2001